 

--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (“Agreement”) is made as of the date
indicated below on the acceptance page hereof, by and between GENERAL EMPLOYMENT
ENTERPRISES, INC., an Illinois corporation having its principal offices at 184
Shulman Blvd., Suite 420, Naperville, IL 60563 (the “Company”) and Aracle SPF I,
LLC, a Delaware limited liability company the (“Purchaser”) whose name and
address are set forth on the Signature Page to this Agreement.  This Agreement
may be executed by one or more Purchasers (if any) that subscribe hereby.


R E C I T A L S


A.            The Company desires to obtain funds from each Purchaser in order
to provide working capital for marketing, acquisitions, expansion and to further
the operations of the Company.


B.                  The Company is conducting a private offering (the
“Offering”) of units (“Units” or “Securities”) consisting of up to 12 Units
(each, a “Unit”), at a purchase price of $50,000 per Unit (the “Purchase Price”)
each Unit consisting of 250,000 shares of Common Stock (the “Shares”) and
125,000 Common Stock Purchase Warrants substantially in the form as annexed
hereto as Exhibit A, (the “Warrants” and, the shares issuable upon exercise
thereof, the “Warrant Shares”), for an aggregate offering amount of up to
$600,000 for up to 3,000,000 Shares and 1,500,000 Warrants.  The Warrants shall
have an exercise price equal to the greater of the book or market price of the
Company’s common stock on the NYSE MKT on the day prior to the date this
Agreement becomes binding on the parties (i.e. the date of execution)
(collectively the Shares, the Warrants and, if and to the extent the Warrants
are exercised, the Warrant Shares shall be referred to herein as the
“Securities”).  There is no minimum offering amount and no assurance can be made
that the full offering amount will be invested.


C.                  Purchaser understands that there is a great deal of risk,
illiquidity and uncertainty in the purchase of the Units herein.  Purchaser
understands that that the Company is required to raise substantial additional
equity (at least $1,600,000 in equity financing inclusive of this offering) in
order to remain authorized for trading on the NYSE MKT and, that a delisting
there from would have an immediate and material adverse effect on the Company
and its stock price and liquidity.


D.                  The offering of Units is being made directly by the Company
without any placement agents, the Purchaser which is a private fund comprised
solely of Accredited Investors, as defined in Rule 506 of Regulation D of the
Securities Act, as amended, on a “best efforts $600,000 maximum” basis.


E.                   There is no escrow agent in this offering and moneys will
not be held in any segregated or secured account pending acceptance or
rejection.  Accordingly, there is also no minimum offering amount and your funds
reflecting the Purchase Price will become immediately available for use by the
Company and susceptible to rights of third party creditors without protection. 
Purchaser will not have an opportunity to approve of a Closing / subscription
acceptance, or to request refund of any moneys submitted to the until such time
as subscriptions are accepted or rejected or a Termination Date occurs.
Purchaser acknowledges and agrees that its subscription(s) are irrevocable and
binding commitments on the part of the Purchaser and that once their funds have
been tendered with the appropriate subscription documents the Company may
utilize and disburse funds and conduct a Closing and issue to Purchaser their
respective Securities without any advanced consent or notice to Purchaser or the
Company.  The  Company may reject any subscriptions in whole or in part for any
reason or for no reason to return funds to the Purchaser to the extent of such
non accepted funds, or, retains the right to hold the same for acceptance or
rejection at a future closing, until termination of the offering, at which time,
any unused subscription funds shall be returned to Purchaser.


1

--------------------------------------------------------------------------------

AGREEMENT


It is agreed as follows:


1.                   PURCHASE AND SALE OF UNITS.


1.1                Purchase and Sale.  In reliance upon the representations and
warranties of the Company and Purchaser contained herein and subject to the
terms and conditions set forth herein, at Closing, Purchaser shall purchase, and
the Company shall sell and issue to Purchaser, 9.5 Units, at a negotiated
purchase price (the “Purchase Price”) of $50,000 per Unit (i.e. $0.20 per Share
and half Warrant) for an aggregate Purchase Price of $475,000 for 2,375,000
Shares and 1,187,500 Warrants.  Partial Units may be accepted at the discretion
of the Company and Purchaser.   The Purchase Price and number of Shares (but not
the number of Warrants) issued hereby may be adjusted as provided herein in
Section 5 below.  Purchaser or other Purchasers may subscribe for additional
Units from time to time until the maximum offering amount is sold.


2.             CLOSING.


            2.1                Date and Time.  The sale of Units will take place
in one or more closings (“Closing”), subject to the satisfaction of all the
parties hereto of their obligations herein.  The Purchaser shall submit an
executed copy of this Agreement to the Company along with the Purchase Price
which shall be deposited with the Company or its attorneys for the Company.  The
Closing of the sale of Units contemplated by this Agreement shall take place
from time to time as subscriptions are received, and only if and as Purchaser
requests disbursement of the funds in escrow to the Company.  The Closing shall
take place at the offices of the Company or at such other place as the Company
shall agree in writing (each, a “Closing Date”) on or before March 31, 2014 (the
“Termination Date”). Subscriptions that are not accepted will be returned with
any funds (less wire fees).  The Termination Date may be extended for up to two
weeks upon cent of the Purchaser and Company.


2.2               No Escrow Agent.  There is no escrow agent and no minimum
offering amount.  Purchaser understands and acknowledges that the Company may or
may not raise capital other than their own subscription and, that the Company
may accept subscriptions from Purchaser as well as other Purchasers (if any) at
any time.  Purchaser acknowledges and agrees that their subscriptions are
irrevocable and binding commitments on the part of the Purchaser and that once
their funds have been tendered to the Company with the appropriate subscription
documents and their subscription received.  The Company may reject any
subscriptions in whole or in part for any reason or for no reason and shall
return funds to the Purchaser to the extent of such non accepted funds, or,
retains the right to hold the same for acceptance or rejection at a future
closing, until the Termination Date of the offering, at which time, any unused
subscription funds shall be returned to Purchaser.


3.                   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


As a material inducement to Purchaser to enter into this Agreement and to
purchase the Units, the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein.


            3.1                Organization and Good Standing.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Illinois and has full corporate power and authority to
enter into and perform its obligations under this Agreement, and to own its
properties and to carry on its business in all jurisdictions as presently
conducted and as proposed to be conducted.  The Company and its subsidiaries
have all government and other licenses and permits and authorizations to do
business in all jurisdictions where their activities require such license,
permits and authorizations, except where failure to obtain any such license,
permit or authorization will not have a Material Adverse Effect, as defined
herein. The Company’s subsidiaries and their jurisdiction of organization are as
set forth on Schedule 3.1.


2

--------------------------------------------------------------------------------

3.2                Capitalization.  As of January 31, 2014, the Company is
authorized to issue 200,000,000 shares of Common Stock, of which, approximately
22,000,000 shares were issued and outstanding, and 20,000,000 shares of “blank
check” preferred stock authorized, of which no shares have been designated and
are issued and outstanding. All outstanding shares of the Company’s capital
stock have been duly authorized and validly issued, and are fully paid,
non-assessable, and free of any preemptive rights.  There is only one class and
series of common stock of the Company, without any special series, rights,
preferences or designations assigned to any particular shares of Common Stock.
The Company does not have any outstanding notes, convertible debt, derivative
securities or notes other than as specifically set forth on Schedule 3.2 annexed
hereto.


3.3               Authorization and Enforcement.  This Agreement and any other
agreements delivered together with this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and are valid and binding agreements of the Company
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity.  The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations hereunder and thereunder.


3.4                Reservation and Valid Issuance of Securities.  Upon payment
of the Purchase Price and issuance of the Shares and Warrants, said Shares and
Warrants will be duly authorized, validly issued fully paid and non-assessable,
and the Warrants will be fully enforceable as against the Company. The Company
will reserve 1.5 times (150%) of the number of shares into which the Warrants
are initially exercisable, and will increase the amount of shares reserved for
issuance in the event of any adjustment required to satisfy the Warrant exercise
terms from time to time.  The Warrant Shares issuable upon exercise of the
Warrants pursuant to terms of the Warrants will be duly authorized, validly
issued, fully paid and non-assessable.  The Warrants will be, free and clear of
any security interests, liens, claims or other encumbrances, other than
restrictions upon transfer under federal and state securities laws.  The shares
of each Subsidiary are duly authorized, validly issued, fully paid and non
assessable and held by the Company which has sole, and unencumbered marketable
title and is the sole owner.


3.5                No Conflict, Breach, Violation or Default; Third Party
Consents.  The execution, delivery and performance of the Transaction Documents
by the Company and the issuance and sale of the Securities will not conflict
with or result in a breach or violation of any of the terms and provisions of,
or constitute a default under (i) the Company’s Articles of Incorporation or the
Company’s Bylaws, both as in effect on the date hereof (collectively, the
“Company Documents”), (ii) any shareholder agreement or voting agreement to
which any officer, director or holder of more than 5% of the Company’s
securities is a party to, or (iii) any statute, rule, regulation or order of any
governmental agency, self regulatory agency, securities regulatory or insurance
regulatory agency or body or any court, domestic or foreign, having jurisdiction
over the Company or any of its assets or properties, or (iv) any material
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of its assets or properties is subject; except in the
case of each of clauses (iii) and (iv), such as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  No approval of or filing with any governmental authority or other third
party entity or person (other than the board of directors of the Company on
behalf of the Company and approvals or and filings with the NYSE MKT) is
required for the Company to enter into, execute or perform this Agreement or any
Transaction Document.


3

--------------------------------------------------------------------------------

3.6               No Material Adverse Change.  Since December 31, 2013, except
as identified and described in the SEC Reports (as defined below) or in Schedule
3.6, there has not been:


(i)             any change in the assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the period ended
December 31, 2013 except for changes in the ordinary course of business which
have not had and could not reasonably be expected to have a material adverse
effect on the Company’s assets, properties, financial condition, operating
results or business of the Company taken as a whole other than an effect
primarily or proximately resulting from (A) changes in general economic or
market conditions affecting the industry generally in which the Company
operates, which changes do not disproportionately affect the Company as compared
to other similarly situated participants in the industry in which the Company
operates; (B) changes in applicable law or GAAP; and (C) acts of terrorism, war
or natural disasters which do not disproportionately affect the Company (as such
business is presently conducted) (a “Material Adverse Effect”), individually or
in the aggregate;


(ii)            any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;


(iii)           any material damage, destruction or loss, whether or not covered
by insurance, to any assets, licenses, government permits, self regulatory
agency permit or license, or properties of the Company;


(iv)          any waiver, not in the ordinary course of business, by the Company
of a material right or of a material debt owed to it;


(v)            any satisfaction or discharge of any lien, claim or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and which has not had a Material Adverse Effect;


(vi)          any change or amendment to Company documents, or material change
to any material contract or arrangement by which the Company is bound or to
which any of its  assets or properties is subject;


(vii)         any material labor difficulties, labor disputes, non-compete or
similar disputes, or labor union organizing activities with respect to employees
of the Company;


(viii)       any material transaction entered into by the Company other than in
the ordinary course of business;


(ix)           the loss of the services of any key employee, salesperson, or
material change in the composition or duties of the senior management of the
Company;


(x)            the loss or threatened loss of any customer which has had or
could reasonably be expected to have a Material Adverse Effect;
 
(xi)            any default of any indebtedness or, to the knowledge of the
Company, breach of contract agreement, in each case with aggregate liabilities
of greater than $50,000; or


(xi)            any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.


4

--------------------------------------------------------------------------------

3.7                SEC Reports and Financial Statements.


3.7.1       The Company has made available to each Purchaser through the SEC’s
EDGAR system accurate and complete copies (excluding copies of exhibits) of each
report, registration statement, and definitive proxy statement filed by the
Company with the United States Securities and Exchange Commission (“SEC”) since
December 31, 2012 (collectively, the “SEC Reports”).  All statements, reports,
schedules, forms and other documents required to have been filed by the Company
with the SEC have been so filed.  To the Company’s Knowledge, as of the time it
was filed with the SEC (or, if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing): (i) each of the SEC
Reports complied in all material respects with the applicable requirements of
the Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934 (the “1934 Act”), as amended; and (ii) none of the SEC
Reports contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


3.7.2       Except for the pro forma financial statements, if any, the financial
statements contained in the SEC Reports: (i) complied as to form in all material
respects with the published rules and regulations of the SEC applicable thereto
at the time of filing and as of the date of each Closing; (ii) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
and, in the case of unaudited statements, as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to normal and recurring year-end audit adjustments which will not,
individually or in the aggregate, be material in amount); and (iii) fairly
present, in all material respects, the financial position of the Company as of
the respective dates thereof and the results of operations of the Company for
the periods covered thereby, subject, in the case of unaudited statements, to
normal, immaterial, year-end audit adjustments.  All adjustments considered
necessary for a fair presentation of the financial statements have been
included.


3.8                Securities Law Compliance.  Assuming the accuracy of the
representations and warranties of each Purchaser (and all other Purchasers in
this offering), set forth in Section 4 of this Agreement, the offer and sale of
the Securities comprising the Units will constitute an exempted transaction
under the Securities Act, and registration of the Shares, or Warrants under the
Securities Act for issuance herein (or of the Warrant Shares for issuance upon
exercise of the Warrants) is not required.  The Company shall make such filings
as may be necessary to comply with the Federal securities laws and the “blue
sky” laws of any state in connection with the offer and sale of the Securities,
which filings will be made in a timely manner.


3.9                Tax Matters.  The Company has timely prepared and filed all
tax returns required to have been filed by the Company with all appropriate
governmental agencies and timely paid all taxes shown thereon or otherwise owed
by it.  The charges, accruals and reserves on the books of the Company in
respect of taxes for all fiscal periods are adequate in all material respects,
and there are no material unpaid assessments against the Company nor, to the
Company’s Knowledge, any basis for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company, taken as a whole.  All taxes and other assessments and levies that the
Company is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.  There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any of its assets or property. 
There are no outstanding tax sharing agreements or other such arrangements
between the Company or other corporation or entity.  For the purposes of this
agreement, “Company’s Knowledge” means the actual knowledge of the executive
officers (as defined in Rule 405 under the Securities Act) of the Company.


5

--------------------------------------------------------------------------------

3.10             Title to Properties.  Except as disclosed in the SEC Reports,
the Company has good and marketable title to all real properties and all other
properties and assets owned by it, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by them; and
except as disclosed in the SEC Reports, the Company holds any leased real or
personal property under valid and enforceable leases with no exceptions that
would materially interfere with the use made or currently planned to be made
thereof by them.


3.11             Intellectual Property.


Except as provided in the SEC Reports:


(i)              All Intellectual Property of the Company or its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable.  No Intellectual
Property of the Company which is necessary for the conduct of Company’s
businesses as currently conducted has been or is now involved in any
cancellation, dispute or litigation, and, to the Company’s Knowledge, no such
action is threatened.


(ii)            All of the licenses and sublicenses and consent, royalty or
other agreements concerning Intellectual Property which are necessary for the
conduct of the Company’s business as currently conducted to which the Company is
a party or by which any of its assets are bound (other than generally
commercially available, non-custom, off-the-shelf software application programs
having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company and, to the Company’s Knowledge, the other parties thereto, enforceable
in accordance with their terms, except to the extent that enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally, and there exists no event or condition which will result in a
material violation or breach of or constitute (with or without due notice or
lapse of time or both) a default by the Company under any such License
Agreement.


(iii)           The Company owns or has the valid right to use all of the
Intellectual Property that is necessary for the conduct of the Company’s
business as currently conducted and for the ownership, maintenance and operation
of the Company’s properties and assets, free and clear of all liens,
encumbrances, adverse claims or obligations to license all such owned
Intellectual Property and Confidential Information, other than licenses entered
into in the ordinary course of the Company’s business.  The Company has a valid
and enforceable right to use all third party Intellectual Property and
Confidential Information used or held for use in the business of the Company.


(iv)          To the Company’s Knowledge, the conduct of the Company’s business
as currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
which are necessary for the conduct of the Company’s business as currently
conducted are not being Infringed by any third party.  There is no litigation or
order pending or outstanding or, to the Company’s Knowledge, threatened or
imminent, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Intellectual Property or Confidential
Information of the Company and the Company’s use of any Intellectual Property or
Confidential Information owned by a third party, and, to the Company’s
Knowledge, there is no valid basis for the same.


6

--------------------------------------------------------------------------------

(v)            The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s ownership or right to use any of
the Intellectual Property or Confidential Information which is necessary for the
conduct of the Company’s business as currently conducted.


(vi)          The Company has taken reasonable steps to protect the Company’s
rights in its Intellectual Property and Confidential Information.  To the
Company’s Knowledge there has been no material disclosure of any Confidential
Information to any third party.


3.12             Environmental Matters.  To the Company’s Knowledge, the Company
(i) is not in violation of any statute, rule, regulation, decision or order of
any governmental agency or body or any court, domestic or foreign, relating to
the use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is subject to any
Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s Knowledge, threatened investigation that might lead to such a
claim.


3.13             Litigation.  Except as disclosed in Schedule 3.13, there are no
pending material actions, suits or proceedings against or affecting the Company,
or any of its properties; and to the Company’s Knowledge, no such actions, suits
or proceedings are threatened or contemplated against the Company.


3.14             No Directed Selling Efforts or General Solicitation.  Neither
the Company nor any Person, as defined below, acting on its behalf has conducted
any general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities. 
“Person” means any individual, corporation, company, limited liability company,
partnership, limited liability partnership, trust, estate, proprietorship, joint
venture, association, organization or entity.


3.15             No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Securities under the Securities Act.  For purposes of this Agreement,
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.


3.16             Questionable Payments.  To the best of Company’s Knowledge,
none of its current or former stockholders, directors, officers, employees,
agents or other Persons acting on behalf of the Company, has on behalf of the
Company or in connection with its business: (i) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (iii) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(iv) made any false or fictitious entries on the books and records of the
Company; or (v) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.


7

--------------------------------------------------------------------------------

3.17             Transactions with Affiliates.  Except as disclosed in the SEC
Reports, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.
 
3.18         Internal Controls.  Except as set forth in the SEC Reports, the
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company except where such noncompliance
could not have or reasonably be expected to result in a Material Adverse
Effect.  The Company maintains, and will use commercially reasonable best
efforts to continue to maintain, a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements and to maintain asset accountability both in conformity with GAAP and
the applicable provisions of the 1934 Act, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as set forth in the SEC Reports, the Company has
established disclosure controls and procedures (as defined in the 1934 Act Rules
13a-14 and 15d-14) and designed such disclosure controls and procedures to
ensure that material information relating to the Company, including the
subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the 1934 Act, as the case may be, is being prepared. 
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the end of the period covered by the
most recently filed periodic report under the 1934 Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308 of Regulation S-K for smaller reporting companies) or, to
the Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls.


3.19             Disclosures.  Neither the Company nor any Person acting on its
behalf has provided the Purchasers or their agents or counsel with any
information that constitutes or might constitute material, non-public
information.  The written materials delivered to the Purchaser in connection
with the transactions contemplated by the Transaction Documents do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.


3.20             No Market Manipulation.  The Company and its Affiliates have
not taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


8

--------------------------------------------------------------------------------

3.21             Information Concerning Company.  The SEC Reports and
Transaction Documents contain all material information relating to the Company
and its operations and financial condition as of their respective dates which
information is required to be disclosed therein.  Since the date of the
financial statements included in the Reports, and except as modified in the
Transaction Documents, or in the Schedules hereto, there has been no Material
Adverse Effect relating to the Company's business, financial condition or
affairs not disclosed in the SEC Reports. The SEC Reports do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, taken as a whole,
not misleading in light of the circumstances when made.


3.22            Stop Transfer.  The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws and unless contemporaneous notice of such instruction is given
to the affected Purchaser.


3.23             No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to Company’s Knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the 1933 Act) in connection with the
offer or sale of the Securities


3.24             Dilution.   The Company's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The Board of Directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Warrant Shares upon exercise of the Warrants, is binding
upon the Company and enforceable regardless of the dilution such issuance may
have on the ownership interests of other shareholders of the Company or parties
entitled to receive equity of the Company.


3.25             Foreign Corrupt Practices.  Neither the Company, nor to the
Knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


3.26             OFAC.  Neither Company,  nor to the Company’s Knowledge, any
director, officer, agent, employee, Affiliate or Person acting on behalf of the
same, is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and Seller will
not directly or indirectly use the proceeds of the sale of the Common Stock, or
lend, contribute or otherwise make available such proceeds to joint venture
partner or other Person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.


3.27             Anti-Money Laundering.  The operations of the Company have been
conducted at all times in compliance with the money laundering requirements of
all applicable governmental authorities and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
authority (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental authority or any arbitrator
involving Company with respect to the Money Laundering Laws is pending or, to
the best knowledge of Company, threatened.


9

--------------------------------------------------------------------------------

3.28             Third Party Beneficiaries.  The Company acknowledges that the
investors in Purchaser and its manager, are direct intended beneficiaries of the
representations, warranties and covenants made hereby and in the other
Transaction Documents by the Company.


4.                   REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.


Each Purchaser individually and not jointly hereby represents warrants and
covenants with the Company as follows.  For avoidance of doubt, these warranties
and representations are made to the Company and their agents and representatives
and affiliates and other members of the selling group (if any) and their
representatives and affiliates, as third party beneficiaries hereto:


4.1                Legal Power.  Purchaser has the limited liability company
power and is authorized to enter into this Agreement, to purchase the Shares and
Warrants hereunder, and to carry out and perform its obligations under the terms
of this Agreement or any other Transaction Documents to which it is a party.


4.2                Due Execution.  The execution and performance of the terms
under this Agreement and the Accredited Investor Questionnaire commencing Page
SP-2 appended at the end of this Agreement (the “Questionnaire”)1 and Purchaser
Signature Page hereto, have been duly authorized,  executed and delivered by
such Purchaser, and, upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of such Purchaser.


4.3               Access to Information.  Purchaser understands that an
investment in the Securities involves a high degree of risk and long term or
permanent illiquidity, including, risk of loss of their entire investment. 
Purchaser also understands that the Company has received notice of delisting
from the NYSE MKT as a result of its inadequate net capital and, that the
Company will require at least $1,600,000 (inclusive of this financing, or
$1,000,000 in addition, presuming the full offering amount is sold hereby) of
additional equity financing in order to remain listed and does not have any
commitment therefore.  Purchaser and its members and manager have been given
full and complete access to the Company for the purpose of obtaining such
information as such Purchaser or its qualified representative has reasonably
requested in connection with the decision to purchase the Securities.  Purchaser
represents that such Purchaser and its investors have received and reviewed
copies of the SEC Reports.  Purchaser represents that such Purchaser has been
afforded the opportunity to ask questions of the officers of the Company
regarding its business prospects and the Shares and Warrants, all as Purchaser
(or Purchaser’s investor’s representatives necessary to make an informed
investment decision to purchase the Shares and Warrants.


4.4                Restricted Securities.


4.4.1        Purchaser has been advised that none of the Securities have been
registered under the Securities Act or any other applicable securities laws and
that Shares are being offered and sold pursuant to Section 4(a)(2) of the
Securities Act and/or Rule 506 of Regulation D and/or Regulation S thereunder,
and that the Company’s reliance upon Section 4(a)(2) and/or Rule 506 of
Regulation D is predicated in part on such Purchaser representations as
contained herein (including, for avoidance of doubt, the Questionnaire), which
are partially dependant on the information provided by Purchasers’ investors. 
Each Purchaser acknowledges that the Securities will be issued as “restricted
securities” as defined by Rule 144 promulgated pursuant to the Securities Act. 
None of the Securities may be resold in the absence of an effective registration
thereof under the Securities Act and applicable state securities laws unless, in
the opinion of counsel reasonably satisfactory to the Company, an applicable
exemption from registration is available.
 

--------------------------------------------------------------------------------

1 This document is not Appended.
10

--------------------------------------------------------------------------------

4.4.2        Each Purchaser represents that such Purchaser is acquiring the
Shares for such Purchaser’s own account, and not as nominee or agent, for
investment purposes only and not with a view to, or for sale in connection with,
a distribution, as that term is used in Section 2(11) of the Securities Act, in
a manner which would require registration under the Securities Act or any state
securities laws.


4.4.3        Each Purchaser understands and acknowledges that the certificates
representing the Shares and Warrants and, if issued, the Warrant Shares, will
bear substantially the following legend:


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION, OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.”


4.4.4        Each Purchaser acknowledges that an investment in the Shares and
Warrants (and, if exercised, the Warrant Shares) is not liquid and is
transferable only under limited conditions.  Each Purchaser acknowledges that
such securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available.  Purchaser is aware of the provisions of Rule 144 promulgated under
the Securities Act, which permits limited resale of restricted securities
subject to the satisfaction of certain conditions and that such Rule is not now
available and, in the future, may not become available for resale of any of the
Securities.


4.5                Purchaser Sophistication and Ability to Bear Risk of Loss. 
Purchaser acknowledges that it is able to protect its interests in connection
with the acquisition of the Securities and can bear the economic risk of
investment in such securities without producing a material adverse change in
such Purchaser’s financial condition.  Purchaser, either alone or with such
Purchaser’s representative(s), otherwise has such knowledge and experience in
financial or business matters that such Purchaser is capable of evaluating the
merits and risks of the investment in the Securities.


4.6                Purchases by Groups.  Purchaser understands that it is
acquiring greater than 5% of the Company’s shares and that it will be required
to file disclosure reports pursuant to Section 13 and Section 16 of the Rules of
the 1934 Act.  Purchaser is not otherwise purchasing with intent to control
voting over the Company.  Notwithstanding the foregoing, it is understood that
any fund or entity purchaser may result in more than one person having
beneficial ownership of the underlying securities.  The Company shall cooperate
with Purchaser in providing any information necessary to prepare and file the
foregoing reports.


11

--------------------------------------------------------------------------------

4.7                No Advertising.  Each Purchaser has not received any general
solicitation or advertising regarding the offer of the Units or any of the
Securities.


4.9                [Omitted.]


4.10             [Omitted.].


4.11             [Omitted.]


4.12             Public Statements.  The Purchaser agrees not to issue any
public statement with respect to the Offering, Purchaser’s investment or
proposed investment in the Company or the terms of any agreement or covenant
between them and the Company without the Company’s prior written consent, except
such disclosures as may be required under applicable law.


4.13            Acceptance or Rejection.  The Purchaser understands,
acknowledges and agrees with the Company that this subscription may be rejected,
in whole or in part, by the Company, in the sole and absolute discretion of the
Company, at any time before any Closing notwithstanding prior receipt by the
Subscriber of notice of acceptance of the Purchaser’s subscription, provided,
however, that a full refund of any part of the Purchase Price tendered shall be
a condition to such rejection, and provided further, however, that no Closing
shall occur absent specific written consent and disbursement instructions of the
Purchaser and the Company to the Escrow Agent that it wishes to close the
financing.


4.14             Confidential.  The Purchaser acknowledges that the information
made available to the Purchaser other than the SEC Reports is confidential and
non-public and agrees that all such information shall be kept in confidence by
the Purchaser and neither used by the Purchaser for the Purchaser’s personal
benefit (other than in connection with this subscription) nor disclosed to any
third party for any reason, notwithstanding that Purchaser’s subscription may
not be accepted by the Company or a Closing may not occur for any reason if not
consented to by Purchaser; provided, however, that (a) the Purchaser may
disclose such information to its affiliates and advisors who may have a need for
such information in connection with providing advice to the Purchaser with
respect to its investment in the Company so long as such affiliates and advisors
have an obligation of confidentiality, and (b) this obligation shall not apply
to any such information that (i) is part of the public knowledge or literature
and readily accessible at the date hereof, (ii) becomes part of the public
knowledge or literature and readily accessible by publication (except as a
result of a breach of this provision), (iii) is being disclosed pursuant to a
subpoena or court order or is otherwise required to be provided by law,  or (iv)
is received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).
 
4.15         The Purchaser understands that the Shares and Warrants being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Subscriber set forth herein in order to determine the
availability of such exemptions and the eligibility of such Subscriber to
acquire the Units.
 
5.                   COVENANTS OF COMPANY.
 
5.1                Covenants of the Company. (a) The Company hereby covenants to
maintain, reserved and authorized for issuance upon exercise of the Warrants,
such number of Warrant Shares as equals 150% of the amount of shares that such
Warrants are convertible into or exchangeable for at any time and from time to
time.  The Company hereby further agrees to take all further acts, including
amending its charter or amending any filing with any exchange or quotation
service in order to effectuate the foregoing.


12

--------------------------------------------------------------------------------

 (b)               The Company covenants and agrees with the Purchaser 
Commencing after the initial Closing and continuing for so long as Purchaser
owns at least 51% of the Shares issued in all Closings hereby (as adjusted for
stock splits and similar adjustments), the Company may not take the following
actions without consent of the Purchaser:


(i)  make any loan or advance in excess of $25,000 to any person or entity;


(ii) guarantee any indebtedness of any person or entity other than the Company
or its wholly owned subsidiaries;


(iii) make any investment in securities other than US money market funds or FDIC
insured CD accounts;


(iv) incur any aggregate indebtedness in excess of $100,000 that is not already
included in a Board-approved budget or that is part of the normal course of
business, i.e. purchase of equipment;


(v) [Omitted.];


(vi)  change the principal business of the Company, enter new lines of business,
or exit the current line of business;


(vii) sell, assign, license, lease, pledge or encumber material technology or
intellectual property except in the ordinary course of business, consistent with
past practice;


(viii) enter into any corporate strategic relationship involving the payment
contribution or assignment by the Company or to the Company, of assets greater
than $100,000;


(ix)  create a subsidiary or decide to liquidate, dissolve, wind up, merge or
consolidate the Company for a period of 5 years after the final Closing (unless,
as provided in 5.1(b) above, the Purchaser no longer holds greater than 51% of
the Shares acquired hereby);


(x) sell, lease, transfer, license or dispose of substantially all of the assets
of the Company for a period of 5 years after the final Closing (unless, as
provided in 6.4(b) above, the Purchaser no longer holds greater than 51% of the
Shares acquired hereby), except that notwithstanding this subsection and
subsection (ix) above, any merger, consolidation and/or sale of all or
substantially all of the Company’s assets or shares.


5.2                Payment for legal Opinions and Removal of Legends.  The
Company shall cover all costs associated with removal of any securities act
restrictive legends, including, without limitation, the cost of replacement
certificates and opinion or letter of Company counsel to the transfer agent, as
well as delivery costs, for all Shares and Warrant Shares.


13

--------------------------------------------------------------------------------

5.3                Additional Share Issuances; Full Ratchet Share Adjustment.


(a)                 Full Ratchet Adjustment.  In the event that at any time
commencing the first Closing and continuing for a period of twelve (12) months
(as may be adjusted, the “Adjustment Period”) following the final Closing or
termination of the offering of Units offered in this entire offering, except for
Excepted Issuances (as defined in Section (5.3(c) below), the Company shall
agree to issue or actually issue or grant the right to receive any Common Stock,
preferred securities, or securities convertible, exercisable or exchangeable for
shares of Common Stock (or modify any of the foregoing which may be
outstanding)  (“Common Stock Equivalent”) to any person or entity at a price per
share or conversion price or exercise price per share (the “Lower Per Share
Price”) which shall be less than the per share purchase price of initially
$0.20, as adjusted for stock splits, dividends and reclassifications, (the “Per
Share Price”) then in effect (“Lower Price Issuance”), then, automatically and
without any obligation of or notice to Purchaser, the Per Share Price paid
herein shall be amended, reduced, restated and deemed to be equal to such number
of additional shares of Common Stock (the “Additional Shares”) as equals the sum
of the Purchase Price paid hereby as set forth above, divided by the Lower Per
Share Price, less the number Shares previously issued to the Purchaser. 
Thereafter, and for purposes of calculating future adjustments or issuances of
Additional Shares, the Per Share Price shall be amended and revised to be the
Lower Per Share Price for purposes of future calculations of this adjustment. 
Certificates for Additional Shares shall be unconditionally delivered by Federal
Express to the Purchaser within 7 business days of the date of the Lower Price
Issuance of Common Stock or Common Stock Equivalents (or, if earlier, date of
commitment to make the Lower Price Issuance of Common Stock or Common Stock
Equivalents).  The Company acknowledges and agrees that the Purchasers and their
assigns may be irreparably harmed and injured (including loss of profits) if
certificates of Additional Shares are not issued promptly in accordance with the
provisions hereof and shall compensate, in addition to enforcement costs, any
lost profits or expenses of Purchaser or their rightful assigns in the event
that a court finds in favor of such any of such persons in any action by such
persons to enforce their rights.  Notwithstanding the foregoing, and for
avoidance of doubt, adjustments and issuance of Additional Shares shall only be
issued and granted if and to the extent that Share holders hold Shares at the
time of issuance or commitment for such Common Stock Equivalent transaction. 
Notwithstanding the foregoing, for so long as the Company is listed for trading
and trading on the NYSE MKT, the number of Additional Shares that are issuable
shall, when combined with all Shares, not exceed 4,557,035 shares of common
stock (which number equals 19.9% of the Company’s outstanding common stock as
measured on the date immediately prior to the date this Agreement is binding on
the Purchaser and the Company) (the “Share Issuance Limit”).  In the event that
a Lower Price Issuance is made which would require an adjustment and issuance of
Additional Shares, the Company shall issue the maximum amount permissible under
NYSE MKT rules as provided in the previous sentence.


(b)                Effective Price.  For purposes of this Section 5.3, in
connection with any issuance of any Common Stock Equivalents, (i) the maximum
number of Common Stock potentially issuable at any time upon conversion,
exercise or exchange of such Common Stock Equivalents (the “Deemed Number”)
shall be deemed to be outstanding or subscribed for and required to be issued
upon issuance of such Common Stock Equivalents, (ii) the deemed issue price
(“Effective Price”) applicable to such Common Stock Equivalents shall equal the
minimum dollar value of consideration payable to the Company to purchase such
Common Stock Equivalents and to convert, exercise or exchange them into Common
Stock, divided by the Deemed Number, and (iii) no further adjustment shall be
made to the Per Share Price upon the actual issuance of Common Stock upon
conversion exercise or exchange of such Common Stock Equivalents if issued at or
higher than the Effective Price.  Common Stock issued or issuable by the Company
for no consideration will be deemed to have been issued or to be issuable for
$0.001 per share of Common Stock.


14

--------------------------------------------------------------------------------

(c)                Excepted Issuances.  For purposes of Section 5.3, “Excepted
Issuance” shall mean in respect to: (i) Common Stock or Common Stock Equivalents
issued in connection with this Agreement or otherwise related to this Agreement
for other or subsequent investors in said offering, (ii) the Company’s issuance
of Common Stock or Common Stock Equivalents upon the exercise or conversion of
options, warrants or convertible notes or other securities, outstanding on the
date hereof as specifically described in SEC Reports (but not if the amounts and
exercise prices of the same are not both already described in the SEC Reports)
or specifically disclosed herein, (iii) grants or issuances to officers,
directors or employees or other service providers in connection with Board
approved (including majority of disinterested and independent board members)
stock option, stock, incentive or similar plan granted to officers, directors or
employees and other service providers, (iv) up to 1,000,000 shares issued to
unaffiliated service providers not pursuant to any plan, (v) the issuance of
securities as full or partial consideration in connection with a bona fide
merger, asset acquisition, joint venture or reorganization (other than a mere
reincorporation transaction) approved by the Board of Directors of the Company
and the majority of disinterested members of the Board. For avoidance of doubt,
the foregoing Excepted Issuance exceptions shall only apply during the period in
which anti dilution adjustments are made for Lower Price Issuances in accordance
with Section 5.3.  Common Stock issued or issuable by the Company for services
will be deemed to have been issued or to be issued for the value booked in the
Company’s public financial statements, or as booked on the recipients 1099 or
other tax reporting by the Company in connection with such issuance, whichever
is higher.


5.4                 [Omitted.]


5.5                 Delisting.  In the event that the Company’s Common Stock are
delisted from trading on the NYSE MKT for any reason while the Purchaser or its
assigns still own at least 51% of the Shares issued hereby, then:


(a)                 The “Adjustment Period” of 12 months following the final
Closing of this offering shall be extended to 36 months following final Closing
of the Offering, and,


(b)                The 19.9% Share Issuance Limit shall no longer apply and
there shall be no limits on the number of Additional Shares issuable pursuant to
Section 5.3(a); and


(c)                 The Company shall pay a penalty to the Purchaser in the
amount of 3,000,000 shares of Common stock (the “Delisting Shares”).


5.6                Insider Information.  The Company shall not provide to
Purchaser or its managers or control persons any information that would be
deemed confidential or “insider” information in accordance with Regulation FD. 
To the extent that the Company or its management provide Purchaser or its
affiliates with any non-public information, the Purchaser may advise the Company
of its becoming aware of such information and, the Company shall make all
appropriate filings and public disclosures as it deems are reasonably necessary
from time to time in order to ensure that Purchaser does not have confidential
information which is not otherwise disseminated to the public by the Company on
Form 8-K, press release or other disclosure SEC Reports.


5.7                Board Designee.  The Company shall, within (60) days of the
first Closing Date, appoint two new independent members to the Company’s Board
of Directors, which appointee’s shall be subject to the prior approval of the
Purchaser. This nomination approval right for 2 directors shall continue until
the Purchaser hold less than 51% of the initial number of Shares acquired
hereby.


            5.8                Filing of Reports.  For so long as the Purchaser
owns 51% or more of the Shares or Warrants (including Warrant Shares) acquired
hereby, the Company shall file on a timely basis, any and all SEC Reports or
amendments thereto, as it is required to file in order to remain fully current
with all of its reporting obligations under the Exchange Act so as to enable
sales without resale limitations, pursuant to Rule 144, as amended (“Rule 144
Sales”). The Company shall pay for all opinions or similar letters to its
transfer agent, as well as pay for all transfer agent costs, relating to the
removal of the Rule 144 restrictive legend on share certificates representing
the Shares or Warrant Shares. For avoidance of doubt, all references herein to
filings to be made on a “timely basis” shall include and mean, any extension
periods permissible under Rule 12b-25 of the Exchange Act, provided that the
Company has complied with such rule, but not beyond said extension date.


15

--------------------------------------------------------------------------------

6.                   COVENANTS OF THE COMPANY AND PURCHASER RELATING TO
REGISTRATION.


6.1                Use of Proceeds.  The Company shall also at or before closing
pay to their stock transfer agent the cost of all Share certificates anticipated
to be issued. The Company intends to employ the remaining net proceeds (i.e.
after all legal costs, offering costs, etc.) from the purchase and sale of the
Units for purposes of working capital, marketing, acquisitions, expansion and to
further the operations of the Company only.


6.2                Registration Rights.  For purposes of this Section 6.2, all
references to the Purchaser shall be deemed to mean and include, the Purchaser,
and their respective assigns as holders of Registrable Securities (as defined in
Section 6.2.1(b) below).


6.2.1            Piggyback Registration.  The Company agrees that if it shall
file a registration statement with respect to any of its shares on a Form S-1 or
S-3, with the Securities and Exchange Commission, then the Company shall,
include in such registration, all of the Shares and the exercise and resale of
the Warrant Shares.  The Company hereby agrees and covenants to use best efforts
to obtain effectiveness of said registration statement (if any), and to maintain
effectiveness of the same, continually for at least 1 year following the
effective date thereof.  The Company shall also provide unlimited piggyback
registration rights to Purchaser and its assigns for all subsequent registration
statements filed by it.


6.2.1(b)   Registrable Securities.  The term Registrable Securities as used
herein means all Shares, Warrant Shares, Additional Shares and any Delisting
Shares, or any other common stock or securities issued in exchange therefore. 
Securities shall no longer be deemed Registrable Securities at such time as said
securities are eligible for re-sale without volume limitations pursuant to Rule
144.


6.2.2            Registration Process.  In connection with the registration of
the Registrable Securities pursuant to Section 6.2.1, the Company shall:


(a)            Prepare and file with the SEC the Registration Statement and such
amendments (including post effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Company may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;


(b)            Comply with the provisions of the Securities Act with respect to
the Registrable Securities covered by the Registration Statement until the
earlier of (i) such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by each
Purchaser as set forth in the Prospectus forming part of the Registration
Statement or (ii) the date on which the Registration Statement is withdrawn;


16

--------------------------------------------------------------------------------

(c)            Furnish to each Purchaser and its legal counsel identified to the
Company (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company, one copy of the Registration
Statement, each Prospectus, and each amendment or supplement thereto, and (ii)
such number of copies of the Prospectus and all amendments and supplements
thereto and such other documents, as the Purchaser may reasonably request in
order to facilitate the disposition of the Registrable Securities;


(d)            Register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Purchasers reasonably request, (ii) prepare and file in
such jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;


(e)            As promptly as practicable after becoming aware of such event,
notify each Purchaser of the occurrence of any event, as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to each Purchaser as such
Purchaser may reasonably request;


(f)            As promptly as practicable after becoming aware of such event,
notify each Purchaser (or, in the event of an underwritten offering, the
managing underwriters) of the issuance by the SEC of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;


(g)            Take all such other lawful actions reasonably necessary to
expedite and facilitate the disposition by the Purchaser of its Registrable
Securities in accordance with the intended methods therefor provided in the
Prospectus which are customary under the circumstances; and


(h)            Cooperate with the Purchasers to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to the Registration Statement, which certificates shall, if
required under the terms of this Agreement, be free of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any Purchaser may request and maintain a transfer
agent for the Common Stock.


6.2.3            Obligations and Acknowledgements of the Purchasers.  In
connection with the registration of the Registrable Securities, each Purchaser
shall have the following obligations and hereby make the following
acknowledgements:


17

--------------------------------------------------------------------------------

(a)            It shall be a condition precedent to the obligations of the
Company to include the Registrable Securities in the Registration Statement that
each Purchaser wishing to participate in the Registration Statement (i) shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and (ii) shall execute such documents in
connection with such registration as the Company may reasonably request.  Prior
to the first anticipated filing date of a Registration Statement, the Company
shall notify each Purchaser of the information the Company requires from such
Purchaser (the “Requested Information”) if such Purchaser elects to have any of
its Registrable Securities included in the Registration Statement.  If a
Purchaser notifies the Company and provides the Company the information required
hereby prior to the time the Registration Statement is declared effective, the
Company will file an amendment to the Registration Statement that includes the
Registrable Securities of such Purchaser provided, however, that the Company
shall not be required to file such amendment to the Registration Statement at
any time less than five (5) business days prior to the effective date.


(b)            Each Purchaser agrees to cooperate with the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement;


(c)            Each Purchaser agrees that, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in Section 6.2.2(e)
or 6.2.2(f), such Purchaser shall immediately discontinue its disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6.2.2(e) and, if so
directed by the Company, the Purchaser shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Purchaser’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; and


(d)            Each Purchaser acknowledges that it may be deemed to be a
statutory underwriter within the meaning of the Securities Act with respect to
the Registrable Securities being registered for resale by it, and if a Purchaser
includes Registrable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.


6.2.4            Expenses of Registration.  All expenses (other than
underwriting discounts and commissions and the fees and expenses of a
Purchaser’s counsel) incurred in connection with registrations, filings or
qualifications pursuant to this Section 6.2, including, without limitation, all
registration, listing, and qualifications fees, printing and engraving fees,
accounting fees, and the fees and disbursements of counsel for the Company,
shall be borne by the Company.


6.2.5            Indemnification and Contribution.


(a)            Indemnification by the Company.  The Company shall indemnify and
hold harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the 1934 Act (each such Person
being sometimes hereinafter referred to as an “Indemnified Person”) from and
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 6.2.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.


18

--------------------------------------------------------------------------------

(b)            Indemnification by the Purchasers and Underwriters.  Each
Purchaser agrees, as a consequence of the inclusion of any of its Registrable
Securities in a Registration Statement, and each underwriter, if any, which
facilitates the disposition of Registrable Securities shall agree, severally and
not jointly, as a consequence of facilitating such disposition of Registrable
Securities to (i) indemnify and hold harmless the Company, its directors
(including any person who, with his or her consent, is named in the Registration
Statement as a director nominee of the Company), its officers who sign any
Registration Statement and each Person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the 1934
Act, against any losses, claims, damages or liabilities to which the Company or
such other persons may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement or
Prospectus or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in light of the circumstances under which they were
made, in the case of the Prospectus), not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Purchaser or
underwriter expressly for use therein, and (ii) reimburse the Company for any
legal or other expenses incurred by the Company in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that such Purchaser shall not be liable under this Section 6.2.5(b) for
any amount in excess of the net proceeds paid to such Purchaser in respect of
Registrable Securities sold by it.


(c)            Notice of Claims, etc.  Promptly after receipt by a Person
seeking indemnification pursuant to this Section 6.2.5 (an “Indemnified Party”)
of written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 6.2.5 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure.  In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof.  Notwithstanding the assumption of the defense of
any Claim by the Indemnifying Party, the Indemnified Party shall have the right
to employ separate legal counsel and to participate in the defense of such
Claim, and the Indemnifying Party shall bear the reasonable fees, out of pocket
costs and expenses of such separate legal counsel to the Indemnified Party if
(and only if): (i) the Indemnifying Party shall have agreed to pay such fees,
costs and expenses, (ii) the Indemnified Party shall reasonably have concluded
that representation of the Indemnified Party by the Indemnifying Party by the
same legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim.  If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party.  Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). 
The Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.


19

--------------------------------------------------------------------------------

(d)            Contribution.  If the indemnification provided for in this
Section 6.2.5 is unavailable to or insufficient to hold harmless an Indemnified
Party in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party in connection with the statements
or omissions or alleged statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such Indemnifying Party or by such Indemnified Party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 6.2.5(d) were determined by pro rata allocation (even if the
Purchasers or any underwriters were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to in this Section 6.2.5(d).  The amount paid or payable
by an Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.


(e)            Limitation on Purchasers’ and Underwriters’ Obligations. 
Notwithstanding any other provision of this Section 6.2.5, in no event shall (i)
any Purchaser have any liability under this Section 6.2.5 for any amounts in
excess of the dollar amount of the proceeds actually received by such Purchaser
from the sale of Registrable Securities (after deducting any fees, discounts and
commissions applicable thereto) pursuant to any Registration Statement under
which such Registrable Securities are registered under the Securities Act and
(ii) any underwriter be required to undertake liability to any Person hereunder
for any amounts in excess of the aggregate discount, commission or other
compensation payable to such underwriter with respect to the Registrable
Securities underwritten by it and distributed pursuant to the Registration
Statement.


20

--------------------------------------------------------------------------------

(f)            Other Liabilities.  The obligations of the Company under this
Section 6.2.5 shall be in addition to any liability which the Company may
otherwise have to any Indemnified Person and the obligations of any Indemnified
Person under this Section 6.2.5 shall be in addition to any liability which such
Indemnified Person may otherwise have to the Company.  The remedies provided in
this Section 6.2.5 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.


6.2.6            Rule 144.  With a view to making available to the Purchasers
the benefits of Rule 144, the Company agrees to use its best efforts to:


(a)            comply with the provisions of paragraph (c)(1) of Rule 144; and


(b)            file with the SEC in a timely manner all reports and other
documents required to be filed by the Company pursuant to Section 13 or 15(d)
under the 1934 Act; and, if at any time it is not required to file such reports
but in the past had been required to or did file such reports, it will, upon the
request of any Purchasers, make available other information as required by, and
so long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144.


6.2.7            Common Stock Issued Upon Stock Split, etc.  The provisions of
this Section 6.2 shall apply to any shares of Common Stock or any other
securities issued as a dividend or distribution in respect of the Shares or the
Warrant Shares.


6.2.8            Termination of Registration Rights.  The registration rights
granted in this Section 6.2 shall terminate with respect to a Security upon the
date such Security is first eligible to be resold pursuant to Rule 144 of the
Securities Act.


7.                   CONDITIONS


7.1               Conditions Precedent to the Obligation of the Company to Close
and to Sell the Units.  The obligation hereunder of the Company to close and
issue and sell the Units to the Purchasers at a Closing is subject to the
satisfaction or waiver, at or before such Closing of the conditions set forth
below.  These conditions are for the Company’s sole benefit and may be waived by
the Company Purchaser at any time in their sole discretion.


7.1.1            Accuracy of the Purchaser’s Representations and Warranties. 
The representations and warranties of each Purchaser shall be true and correct
in all material respects as of the date when made and as of such Closing as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.


7.1.2            Performance by the Purchasers.  Purchaser shall have performed,
satisfied, and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to such Closing.


7.1.3            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.


21

--------------------------------------------------------------------------------

7.1.4            Delivery of Purchase Price.  The Purchase Price for the Shares
and Warrants shall be available in cleared funds and authorized by the Company
and Purchaser, in their sole and absolute discretion, for distribution on such
Closing in accordance with the terms hereof.


7.1.5            Delivery of Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered by the Purchasers to the Company.


7.2                Conditions Precedent to the Obligation of the Purchasers to
Close and to Purchase the Shares.  The obligation hereunder of the Purchasers to
purchase the Shares and Warrants and consummate the transactions contemplated by
this Agreement is subject to the satisfaction or waiver, at or before such
Closing, of each of the conditions set forth below.  These conditions are for
the Purchasers’ sole benefit and may be waived by the Purchaser or its manager
at any time in their sole discretion.


7.2.1            Accuracy of the Company’s Representations and Warranties.  Each
of the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all material respects
as of such Closing, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.


7.2.2            Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing.


7.2.3            No Suspension, Etc.  Trading in the Common Stock of the Company
shall not have been suspended by the SEC and the Shares of Common Stock of the
Company shall be eligible for trading and listing on the NYSE MKT.


7.2.4            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.


7.2.5            No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been initiated,
against the Company, or any of the officers, directors or affiliates of the
Company seeking to restrain, prevent or change the transactions contemplated by
this Agreement, or seeking damages in connection with such transactions.


7.2.6            Shares and Warrants.  At the Closing, the Company shall have
delivered to the Purchasers the Shares and Warrants along with all appropriate
board resolutions or other necessary documentation in order to issue the Shares
and Warrants in such denominations as Purchaser may request.  The Company shall
also deliver confirmation from their law firm that the cost for any and all 144
opinion or legend removal letters have been or are being escrowed from proceeds
of the offering for the benefit of Purchaser, and from the transfer agent that
the cost of all certificates to be issued for Warrant Shares and Shares have
been irrevocably paid for.  The Company shall also deliver this Agreement, duly
executed by the Company.


7.2.7            Secretary’s Certificate.  The Company shall deliver to the
Purchaser, a secretary’s certificate, dated as of the each Closing Date, as to
(i) the resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Company’s Articles of Incorporation, (iii) the
Bylaws, each as in effect at such Closing, and (iv) the authority and incumbency
of the officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.


22

--------------------------------------------------------------------------------

7.2.8            Officer’s Certificate. On the first Closing Date, the Company
shall have delivered to Purchaser a certification signed by an executive officer
on behalf of the Company, dated as of such first Closing Date, confirming the
accuracy of the Company’s representations, warranties, and covenants as of such
first Closing Date and confirming the compliance by the Company with the
conditions precedent set forth in paragraph 7.2.9 as of such Closing.


7.2.9            Material Adverse Effect.  No Material Adverse Effect shall have
occurred since December 31, 2013, and shall be continuing as of such Closing
Date.


7.2.10         Opinion of Counsel.  Counsel for the Company shall have delivered
to the Purchaser, an opinion, in reasonably satisfactory form, that (i) the
Shares and Warrants are duly authorized and validly issued, (ii) the Warrant
Shares have been reserved and their issuance, upon the valid exercise of the
Warrants, has been duly authorized, (iii) the Shares and the Warrant Shares,
upon issuance, will be fully paid and nonassessable. Notwithstanding that New
York law governs this Agreement; such opinion may be given under Illinois law
for purposes of the due authority and validity of the Shares and Warrant Shares,
on the assumption that the laws of the states of New York and Illinois are
identical.


7.2.11          Lock Up Agreement.  All affiliates (which, for purposes of this
Agreement shall be defined as owners of greater than 20% immediately prior to
the first Closing) executive officers and directors of the Company inclusive of
their affiliated entities that may beneficially own shares of the Company, shall
execute a lock up agreement and agree to notify and file such agreement with the
Company’s transfer agent to effectively impose a stop sale notice with respect
to their shares of the Company, to the effect that such persons may not sell,
assign, transfer, pledge or hypothecate any shares held or acquired by them,
from commencement of the offering and continuing for a period of 180 days
following the final Closing of the offering and, thereafter, sales of
unregistered shares may only be made by such persons in accordance with the
resale limitations set forth for them, as applicable, under Rule 144 of the
Securities Act.  The foregoing lock-up shall be waived if both a registration
statement is in effect with respect to all of the Shares and Warrant Shares and,
the Company has not been delisted from trading on the NYSE MKT.


8.                   NO PLACEMENT AGENT/LEGAL FEES.


8.1                Placement Agent’s Commissions; Sub-Agent’s Commissions. 
There are no placement agents, finders or other intermediaries in connection
with the offering and neither the Company nor any Purchaser is paying or is
required to pay any party a fee in connection with Offering of Units hereby.


8.2               Legal Fees.   The Company shall reimburse all legal fees in an
amount not to exceed $20,000 plus expenses of which the Company has already paid
$5,000 towards such legal fees.  In addition, the Company shall reimburse hourly
expenses for any subsequent closings or modifications after the first Closing,
or for any material modifications of the Transaction Documents made at any time,
and further agrees to file and cover all blue sky and other costs.


23

--------------------------------------------------------------------------------

9.                   MISCELLANEOUS.


9.1               Indemnification.  Each Purchaser agrees to defend, indemnify
and hold the Company harmless against any liability, costs or expenses arising
as a result of any dissemination of any of the Securities by such Purchaser in
violation of the Securities Act or applicable state securities law.


9.2                Governing Law.  The validity and interpretation of this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York.  Each of the parties hereto and their assigns
hereby consents to the exclusive jurisdiction and venue of the Courts of the
State of New York, located in the City and County of New York and the United
States District Court, Southern District, for the State of New York with respect
to any matter relating to this Agreement and performance of the parties’
obligations hereunder, the documents and instruments executed and delivered
concurrently herewith or pursuant hereto and performance of the parties’
obligations thereunder and each of the parties hereto hereby consents to the
personal jurisdiction of such courts and shall subject itself to such personal
jurisdiction.  Any action, suit or proceeding relating to such matters shall be
commenced, pursued, defended and resolved only in such courts and any
appropriate appellate court having jurisdiction to hear an appeal from any
judgment entered in such courts.  The parties irrevocably waive the defense of
an inconvenient forum to the maintenance of such suit or proceeding.  Service of
process in any action, suit or proceeding relating to such matters may be made
and served within or outside the State of New York by registered or certified
mail to the parties and their representatives at their respective addresses
specified in Section 9.7, provided that a reasonable time, not less than thirty
(30) days, is allowed for response.  Service of process may also be made in such
other manner as may be permissible under the applicable court rules.  THE
PARTIES HERETO WAIVE TRIAL BY JURY.


9.3                Successors and Assigns.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors, and administrators of
the parties hereto.


9.4                Entire Agreement.  This Agreement and the Exhibits hereto and
thereto, and the other documents delivered pursuant hereto and thereto,
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein.  Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.


9.5               Severability.  In case any provision of this Agreement shall
be invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


9.6               Amendment and Waiver.  Except as otherwise provided herein,
any term of this Agreement may be amended, and the observance of any term of
this Agreement may be waived (either generally or in a particular instance,
either retroactively or prospectively, and either for a specified period of time
or indefinitely), with the written consent of the Company and a majority of the
Purchasers, or, to the extent such amendment affects only one Purchaser, by the
Company and such Purchaser.  Any amendment or waiver effected in accordance with
this Section shall be binding upon each future holder of any security purchased
under this Agreement (including securities into which such securities have been
converted) and the Company.


24

--------------------------------------------------------------------------------

9.7                Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by facsimile and in each case with a confirming email (with
receipt confirmed), provided that a copy is mailed by registered mail, return
receipt requested, or when received by the addressee, if sent by Express Mail,
Federal Express or other express delivery service (receipt requested) in each
case to the appropriate address set forth below:



If to the Company: General Employment Enterprises, Inc.

184 Shulman Blvd., Suite 420,
Naperville, IL 60563
Email:  andrew.norstrud@genp.com
Attn:  Andrew Norstrud, Chief Executive Officer



With a copy to: 350 East Las Olas Boulevard

Las Olas Centre II, Suite 1150
Fort Lauderdale, FL  33303-30310
Email: cgage@ralaw.com
Attention:  Clint Gage, Esq.



If to the Purchaser: to:

Aracle SPF I, LLC,
c/o Aracle Management, LLC
One Penn Plaza, Suite 2411
New York, New York 10119
Facsimile:  (212) 714-1835
Email:  JSL@Wellfleetpartners.com
Attention:  Joshua Lev, manager of Aracle Management, LLC



With a copy to: Levy International Law, LLC

590 Madison Avenue, Suite 2100
New York, New York 10022
Facsimile:  (646) 219-1574
Email: Rlevy@LevyLawNY.com
Attention:  Ron Levy, Esq.


9.8               Faxes, Electronic Mail and Counterparts.  This Agreement may
be executed in one or more counterparts.  Delivery of an executed counterpart of
the Agreement or any exhibit attached hereto by facsimile transmission or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties.  No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.


9.9                [Omitted]


9.10             Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.


25

--------------------------------------------------------------------------------

9.11             Further Assurances.  At any time and from time to time after
the Closing, upon reasonable request of the other, each party shall do, execute,
acknowledge and deliver such further acts, assignments, transfers, conveyances
and assurances as may be reasonably required for the more complete consummation
of the transactions contemplated herein.


9.12             Legal Fees.  In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.


APPLICABLE ONLY IN THE EVENT ANY UNITS ARE SOLD TO FLORIDA RESIDENTS - FLORIDA
LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY
SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS AFTER THE
FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE COMPANY, AN AGENT
OF THE COMPANY OR AN AUTHORIZED ESCROW AGENT OR WITHIN THREE DAYS AFTER THE
AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  THIS SALE IS BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD BE GIVEN TO THE COMPANY AT
THE ADDRESS SPECIFIED HEREIN.


26

--------------------------------------------------------------------------------

[Counterpart Signature Page To Securities Purchase Agreement of
General Employment Enterprises, Inc]


Aracle SPF I, LLC hereby subscribes for the purchase of, and the Company hereby
accepts the subscription of Aracle SPF I, LLC with respect to 9.5   Units of the
Company, comprising an aggregate of 2,375,000  Shares of Common Stock and
1,187,500 Warrants of the Company, at a Purchase Price of $50,000 per Unit, for
an aggregate Purchase Price of $475,000.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.


 
PURCHASER:
 
 
 
 
 
ARACLE SPF I, LLC
 
 
 
 
 
By:
Aracle Management, LLC
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Date:
March ___ 2014



-Accepted-


COMPANY:
 
 
 
 
GENERAL EMPLOYMENT ENTERPRISES, INC.
 
 
 
 
By:
 
 
Name:
Andrew Norstrud
 
Title:
Chief Executive Officer
 
Date:
March ___ 2014
 



27

--------------------------------------------------------------------------------

COMPANY DISCLOSURE SCHEDULE


Capitalized terms not otherwise defined in this Company Disclosure Schedule
shall have the same meaning as in the Agreement. The disclosure of any matter in
this Company Disclosure Schedule should not be construed as indicating that such
matter is necessarily required to be disclosed in order for any representation
or warranty in the Agreement to be true and correct in all material respects. 
Any description of any document included in this Company Disclosure Schedule is
qualified in all respects by reference to such document.  Disclosures in any
schedule shall be deemed to qualify the section or subsection of the Agreement
to which is corresponds in number and in each other section or subsection of the
Agreement to the extent that it is reasonably apparent from the face of such
disclosure that such information is relevant to such other section or
subsection.
 
Schedules

--------------------------------------------------------------------------------

SCHEDULE 3.1
 
Subsidiaries and Jurisdictions
 
Subsidiary
State of Organization
Owner
 
 
 
Triad Personnel Services, Inc.
Illinois
Company
BMCH, Inc.
Ohio
Triad Personnel Services, Inc.
BMCHPA, Inc.
Pennsylvania
Triad Personnel Services, Inc.
BMPS, Inc.
Ohio
Triad Personnel Services, Inc.
Triad Logistics, Inc.
Ohio
Triad Personnel Services, Inc.

--------------------------------------------------------------------------------

SCHEDULE 3.2
 
Capitalization, Notes, Debt and Convertible Debt/Derivative Securities


The Company has a revolving note outstanding with Keltic Financial Partners II,
LP, in the maximum principal amount of $6,000,000.


The Company has a demand note outstanding in the principal amount of $150,000.


The Company is indebted to RFFG of Cleveland, LLC, in the principal amount of
approximately $295,000.


The Company has 3,873,000 common stock options outstanding.



--------------------------------------------------------------------------------

SCHEDULE 3.6
 
NO MATERIAL ADVERSE CHANGE


No disclosure.



--------------------------------------------------------------------------------

SCHEDULE 3.13
 
LITIGATION


Salvatore Zizza v. General Employment Enterprises, Inc., American Arbitration
Association


Plaintiff Salvatore Zizza filed a claim against General Employment Enterprises,
Inc. on September 12, 2013, alleging a breach of contract under an
indemnification agreement and employment agreement.  Currently, the matter is in
the discovery phase.  Management is vigorously contesting the claims.


Jeff Ray Mitchell v. General Employment Enterprises, Inc., District Court of the
First Judicial District of the State of Idaho, in and for the County of
Kootenai, Case No. 13-8535


On November 26, 2013, Plaintiff Jeff Ray Mitchell filed a claim against General
Employment Enterprises, Inc., alleging breach of a consulting contract; breach
of the duty of good faith and fair dealing; and anticipatory repudiation of the
consulting agreement.  Currently, the matter is in the pleading stage. 
Management is vigorously contesting the claims.


Long Ridge Office Portfolio, L.P. v. General Employment Enterprises, Inc. and
PSQ, LLC, Circuit Court of the Eighteenth Judicial Circuit, County of DuPage,
Illinois, Case No. 2013L001084


On November 13, 2013, Plaintiff Long Ridge Office Portfolio, L.P. filed its
claim against General Employment Enterprises, Inc., alleging breach of a lease
against General Employment Enterprises, Inc.  Currently, the matter is in the
pleading stage.  Management has negotiated a settlement that should be executed
within 30 days.



--------------------------------------------------------------------------------

EXHIBIT A


Form of Common Stock Purchase Warrant


THIS WARRANT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY. NEITHER THE
ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.


Warrant No.:  1
Number of Shares:  1,187,500
Date of Issuance: March 31, 2014
 


 

--------------------------------------------------------------------------------



GENERAL EMPLOYMENT ENTERPRISES, INC.
An Illinois Corporation



--------------------------------------------------------------------------------

 
Common Stock Purchase Warrant (the “Warrant”)


General Employment Enterprises, Inc., an Illinois corporation (the “Company”),
for value received, hereby certifies that Aracle SPF I, LLC, a Delaware limited
liability company (the “Initial Holder”), or its registered assigns (the Initial
Holder or such registered assigns shall be referred to as the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company at
any time on or after the Exercise Period and on or before the Expiration Date
(as hereinafter defined), in whole or in part, 1,187,500  shares (as adjusted
from time to time pursuant to the provisions of this Warrant) of the Company’s
common stock, no par value (“Common Stock”), at an Exercise Price equal to $0.25
per share, subject to adjustments pursuant to Section 2 herein (the “Exercise
Price”).  The shares purchasable upon exercise of this Warrant are sometimes
hereinafter referred to as the “Warrant Stock”.  “Exercise Period” means any
date commencing the six (6) months subsequent to the issuance date hereof (i.e.
September 30, 2014) and prior to the Expiration Date on which the Holder elects
by written notice to the Company for this Warrant to become exercisable.


This Warrant is issued pursuant to that certain Securities Purchase Agreement,
dated as of even date herewith, by and between the Company  and Initial Holder, 
pursuant to which Initial Holder acquired certain Units comprised of Common
Stock and Warrants (the “Purchase Agreement”).  Capitalized terms not otherwise
used herein shall be as defined in the Securities Purchase Agreement between the
Company and the original purchaser of this Warrant, dated as of even date
herewith.


Exercise.


Manner of Exercise.  This Warrant may be exercised by the Holder, in whole or in
part, by surrendering this Warrant, with the purchase/exercise form appended
hereto as Exhibit A duly executed by such Holder or by such Holder’s duly
authorized attorney, at the principal office of the Company, or at such other
office or agency as the Company may designate in writing, accompanied by payment
in full of the Exercise Price payable in respect of the number of shares of
Warrant Stock purchased upon such exercise.  The Exercise Price may be paid by
cash, check, or wire transfer in immediately available funds, or where a
registration statement is in effect and otherwise permitted by law and provided
that a public market for the Common Stock exists, through a “same day sale”
commitment from the Holder and a broker-dealer that is a member of the Financial
Industry Regulatory Authority of Securities Dealers (a “FINRA Dealer”), whereby
the Holder irrevocably elects to exercise this Warrant and to sell a portion of
the Warrant Stock so purchased to pay for the Exercise Price directly to the
Company. Alternatively, the Warrant Exercise Price may be paid as provided via
“Cashless Exercise” as provided in Section 1(b).



--------------------------------------------------------------------------------

Cashless Exercise.  The Holder may, in its sole discretion, exercise this
Warrant at any time during the Exercise Period in whole or in part and, in lieu
of making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the Exercise Price as set forth in Section 1(a)
above, elect instead to receive upon such exercise the “Net Number” of shares of
the Company’s Common Stock determined according to the following formula (a
“Cashless Exercise”):
 
Net Number   =    
(A x B) - (A x C)
 
B

 
For purposes of the foregoing formula:


A= the total number of shares with respect to which this Warrant is then being
exercised.


B= the closing sale price of the Common Stock on the trading day immediately
preceding the date of the Exercise Notice.


C= the Exercise Price then in effect for the applicable Warrant Stock at the
time of such exercise.


Effective Time of Exercise.  Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1(a) or 1(b) above.  At such time, the person or persons in whose name
or names any certificates for Warrant Stock shall be issuable upon such exercise
as provided in Section 1(c) below shall be deemed to have become the holder or
holders of record of the Warrant Stock represented by such certificates.
 
Delivery to Holder.  As soon as practicable after the exercise of this Warrant,
in whole or in part, and in any event within seven (7) calendar days thereafter,
the Company at its expense will cause to be issued in the name of, and delivered
to, the Holder, or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct:
 
a certificate or certificates for the number of shares of Warrant Stock to which
such Holder shall be entitled, and
 
in case such exercise is in part only, a new warrant or warrants (dated the date
hereof) of like tenor, calling in the aggregate on the face or faces thereof for
the number of shares of Warrant Stock equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of such shares purchased by the Holder upon such
exercise as provided in Section 1(a) above.


In the event the Company fails to deliver a certificate for the number of shares
of Warrant Stock to which such Holder is entitled within seven (7) calendar days
after the exercise of this Warrant, the Holder shall be entitled to a penalty
equaling one percent (1%) of the number of Warrant Stock issuable in accordance
with the exercise of the Warrant for each fifteen (15) day period commencing
after such seven (7) calendar day period.  It is expressly understood that the
foregoing penalty provision is in addition to, and not to the exclusion of, any
and all remedies available to the Holder as set forth herein and in the Purchase
Agreement.


Callable Provision.  The Warrants are not callable absent consent of both
parties.



--------------------------------------------------------------------------------

Adjustments.


Stock Splits and Dividends.  If the outstanding shares of the Company’s common
stock shall be subdivided into a greater number of shares or a dividend in
common stock shall be paid in respect of common stock, then the Exercise Price
in effect immediately prior to such subdivision or at the record date of such
dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced. 
If the outstanding shares of common stock shall be combined into a smaller
number of shares, then the Exercise Price in effect immediately prior to such
combination shall, simultaneously with the effectiveness of such combination, be
proportionately increased.  When any adjustment is required to be made in the
Exercise Price, the number of shares of Warrant Stock purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Exercise Price
in effect immediately prior to such adjustment, by (ii) the Exercise Price in
effect immediately after such adjustment.


Reclassification, Etc.  In case of any merger, reclassification or change of the
outstanding securities of the Company or of any reorganization of the Company
(or any other corporation the stock or securities of which are at the time
receivable upon the exercise of this Warrant), a sale of all or substantially
all of the assets of the Company, or any similar corporate reorganization or
transaction on or after the date hereof, then and in each such case the holder
of this Warrant, upon the exercise hereof at any time after the consummation of
such reclassification, change, reorganization, merger or conveyance, shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consummation, the stock or
other securities or property to which such holder would have been entitled upon
such consummation if such holder had exercised this Warrant immediately prior
thereto, all subject to further adjustment as provided in Section 2(a); and in
each such case, the terms of this Section 2 shall be applicable to the shares of
stock or other securities properly receivable after such consummation.


 (c)          Adjustment Certificate.  When any adjustment is required to be
made in the Warrant Stock or the Exercise Price pursuant to this Section 2, the
Company shall promptly mail to the Holder a certificate setting forth (i) a
brief statement of the facts requiring such adjustment, (ii) the Exercise Price
after such adjustment and (iii) the kind and amount of stock or other securities
or property into which this Warrant shall be exercisable after such adjustment.


Transfers.


Unregistered Security.  Each holder of this Warrant acknowledges that this
Warrant and the Warrant Stock have not been registered under the Securities Act,
and agrees not to sell, pledge, distribute, offer for sale, transfer or
otherwise dispose of this Warrant or any Warrant Stock issued upon its exercise
in the absence of (i) an effective registration statement under the Act as to
this Warrant or such Warrant Stock and registration or qualification of this
Warrant or such Warrant Stock under any applicable U.S. federal or state
securities law then in effect or (ii) an opinion of counsel, reasonably
satisfactory to the Company, that such registration or qualification is not
required.  Each certificate or other instrument for Warrant Stock issued upon
the exercise of this Warrant shall bear a legend substantially to the foregoing
effect.


Transferability.  Subject to the provisions of Section 3(a) hereof, this Warrant
and all rights hereunder (including any registration rights granted to the
Holder pursuant to the Purchase Agreement) are transferable, in whole or in
part, upon surrender of the Warrant with a properly executed assignment (in the
form of Exhibit B hereto) at the principal office of the Company. The Company
shall, upon receipt of a transfer notice and appropriate documentation, register
any Transfer on the Company’s Warrant Register; provided, however, that the
Company may require, as a condition to such Transfer, an opinion reasonably
satisfactory to the Company that said Transfer does not require registration
pursuant one or more exemptions provided under the Securities Act.
 
Warrant Register.  The Company will maintain a register containing the names and
addresses of the Holders of this Warrant.  Until any transfer of this Warrant is
made in the warrant register, the Company may treat the Holder of this Warrant
as the absolute owner hereof for all purposes; provided, however, that if this
Warrant is properly assigned in blank, the Company may (but shall not be
required to) treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.  Any Holder may change
such Holder’s address as shown on the warrant register by written notice to the
Company requesting such change.



--------------------------------------------------------------------------------

No Impairment.  The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will (subject to Section 13 below) at all times
in good faith assist in the carrying out of all such terms and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the holder of this Warrant against impairment.
 
Termination.  This Warrant (and the right to purchase securities upon exercise
hereof) shall terminate four (4) years from the date of issuance of this Warrant
(the “Expiration Date”).
 
Notices of Certain Transactions.  In case:
 
the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right, to
subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or


of any reclassification of the capital stock of the Company, or


of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company ((a), (b) and (c) of this Section 6 being referred to herein as a
“Liquidation Event”),


then, and in each such case, the Company will mail or cause to be mailed to the
Holder of this Warrant a notice specifying, as the case may be, (i) the date on
which a record is to be taken for the purpose of such dividend, distribution or
right, and stating the amount and character of such dividend, distribution or
right, or (ii) the effective date on which such reclassification, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon such reclassification, dissolution,
liquidation or winding-up) are to be determined.  Such notice shall be mailed at
least ten (10) days prior to the record date or effective date for the event
specified in such notice.  Failure to so notify a holder shall not invalidate
any such action.


Reservation of Stock.  The Company will at all times reserve and keep available
out of its authorized but unissued stock, solely for the issuance and delivery
upon the exercise of this Warrant and other similar Warrants, such number of its
duly authorized shares of Common Stock as from time to time shall be issuable
upon the exercise of this Warrant and other similar Warrants. All of the shares
of Common Stock issuable upon exercise of this Warrant and other similar
Warrants, when issued and delivered in accordance with the terms hereof and
thereof, will be duly authorized, validly issued, fully paid and non-assessable,
subject to no lien or other encumbrance other than restrictions on transfer
arising under applicable securities laws and restrictions imposed by Section 3
hereof.
 
Exchange of Warrants.  Upon the surrender by the Holder of any Warrant or
Warrants, properly endorsed, to the Company at the principal office of the
Company, the Company will, subject to the provisions of Section 3 hereof, issue
and deliver to or upon the order of such Holder, at the Company’s expense, a new
Warrant or Warrants of like tenor, in the name of such Holder or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock called for on the face or faces of the Warrant or Warrants so
surrendered.
 
Replacement of Warrants.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.



--------------------------------------------------------------------------------

Notices.  Any notice required or permitted by this Warrant shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, or overnight delivery service, addressed (a) if to the Holder, to the
address of the Holder most recently furnished in writing to the Company and (b)
if to the Company, to the address set forth in the Company’s periodic report
most recently filed with the SEC, attn.: Chief Executive Officer.
 
No Rights as Stockholder.  Until the exercise of this Warrant, the Holder of
this Warrant shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.
 
Representations of Holder.  The Holder hereby represents and acknowledges to the
Company that:
 
It understands that this Warrant and the Warrant Stock will be “restricted
securities” as such term is used in the rules and regulations under the
Securities Act and that such securities have not been and will not be registered
under the Securities Act or any state securities law, and that such securities
must be held indefinitely unless registration is effected or transfer can be
made pursuant to appropriate exemptions;


the Holder has read, and fully understands, the terms of this Warrant set forth
on its face and the attachments hereto, including the restrictions on transfer
contained herein;


the Holder is purchasing for investment for its own account and not with a view
to or for sale in connection with any distribution of this Warrant and the
Warrant Stock and it has no intention of selling such securities in a public
distribution in violation of the federal securities laws or any applicable state
securities laws; provided that nothing contained herein will prevent the Holder
from transferring such securities in compliance with the terms of this Warrant
and the applicable federal and state securities laws; and


the Company may affix the following legend (in addition to any other legend(s),
if any, required by applicable state corporate and/or securities laws) to
certificates for shares issued upon exercise of this Warrant:


“These securities have not been registered under the Securities Act of 1933, as
amended.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”


No Fractional Shares.  No fractional shares will be issued in connection with
any exercise hereunder.  In lieu of any fractional shares which would otherwise
be issuable, the Company shall pay cash equal to the product of such fraction
multiplied by the fair market value of one such share on the date of exercise,
as determined in good faith by the Company’s Board of Directors.


Amendment or Waiver.  Any term of this Warrant may be amended or waived upon
written consent of the Company and the holder of this Warrant.
 
15.                Headings.  The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.
 
Governing Law.  This Warrant shall be governed, construed and interpreted in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.
 
No Impairment.  The Company will not, by amendment of its Certificate of
Incorporation or through reorganization, consolidation, merger, dissolution,
sale of assets or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder of this Warrant against impairment.



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]
 
 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written.
 
 
GENERAL EMPLOYMENT ENTERPRISES, INC.
an Illinois corporation
 
 
 
 
Signed:
 
 
By:
Andrew Norstrud
 
Title:
Chief Executive Officer

--------------------------------------------------------------------------------

EXHIBIT A


PURCHASE/EXERCISE FORM
 
To:
GENERAL EMPLOYMENT ENTERPRISES, INC.
Dated:_________________


The undersigned holder, pursuant to the provisions set forth in the attached
Warrant No. ___, hereby exercises the right to purchase _________________ shares
of Common Stock covered by such Warrant.  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.


1.                    Form of Exercise Price.  The undersigned holder intends
that payment of the Exercise Price shall be made as:


____________   a “Cash Exercise” with respect to _________________ Warrant
Stock;


____________   a FINRA Dealer exercise as provided in Section 1(a) with respect
to _________ Warrant Stock


____________   a “Cashless Exercise”  with respect to ___________ Warrants,
resulting in the issuance of ___________ shares of Warrant Stock, as provided in
Section 1(b) above.


2.                    Payment of Exercise Price.  The Holder (directly or
through broker as the case may be) shall pay the aggregate Exercise Price in the
sum of $___________________ to the Company in accordance with the terms of the
Warrant.


The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company.
 
 
Signature:
 

 
 
Name (print):
 

 
 
Title (if applic.)
 

 
 
Company (if applic.):
 





--------------------------------------------------------------------------------

EXHIBIT B


ASSIGNMENT FORM


FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Common Stock Purchase Warrant No. ___ with respect to the number of shares of
Common Stock covered thereby set forth below, to:
 
Name of Assignee
 
Address/Fax Number
 
No. of Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Dated:
 
 
Signature:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Witness:
 

 
 

--------------------------------------------------------------------------------